

116 HRES 1013 IH: Resolving that jurisdictions seeking to dismantle or reduce funding for the jurisdiction’s police force should not unduly burden residents who seek to defend themselves.
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1013IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Fulcher (for himself and Mr. Riggleman) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONResolving that jurisdictions seeking to dismantle or reduce funding for the jurisdiction’s police force should not unduly burden residents who seek to defend themselves.Whereas the killing of George Floyd was a horrific and despicable act;Whereas racism in any form is wrong and should not be tolerated;Whereas adequate and accountable police departments are vital to helping people to defend themselves and their property; andWhereas the right to defend oneself is a God-given natural right enshrined in the Constitution and upheld in English common law and recent Supreme Court cases: Now, therefore, be itThat—(1)any jurisdiction in the United States, which seeks to dismantle or reduce funding for a police force, should undertake a review of its local rules to ensure such rules do not place an undue burden on its residents who seek to defend themselves, including the legal purchase of a firearm and any training services such individuals choose;(2)such a review should be based on the standards set forth by the Supreme Court in the cases District of Columbia v. Heller and McDonald v. Chicago, which confirmed the Second Amendment to the Constitution to be an individual right and that no law can prohibit an individual from possessing and using a firearm in the home for self-defense; and(3)any jurisdiction which seeks to dismantle or reduce funding for police agencies must ensure they remove rules that hinder individual gun ownership or access to firearms.